      Case 1:19-cv-00136-JRH-BKE Document 1 Filed 08/22/19 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
MICHAEL CONDO,          )
                        )
         Plaintiff,     )
                        )
      v.                )
                        )                 Case No.: ______________________
CONVERGENT OUTSOURCING, )
INC.,                   )                 [Removal from the Columbia County
                        )                 Magistrate Court, Case No. 2019-SCS-
         Defendant.     )                 1378]
                        )
                        )



  DEFENDANT’S NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§
                  1331, 1441(C), AND 1446
TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF GEORGIA:

      PLEASE TAKE NOTICE that Defendant Convergent Outsourcing, Inc.

(“Defendant”) hereby removes the action described below from the Magistrate Court

of Columbia County, Georgia, to the United States District Court for the Southern

District of Georgia, pursuant to Sections 1331, 1441(c), and 1446 of Title 28 of the

United States Code (“U.S.C.”). As set forth more fully below, this case is properly

removed to this Court pursuant to 28 U.S.C. §1441 because Defendant has satisfied

the procedural requirements for removal and this Court has subject matter




                                         1
      Case 1:19-cv-00136-JRH-BKE Document 1 Filed 08/22/19 Page 2 of 5



jurisdiction over this action pursuant to 28 U.S.C. § 1331. In support of this Notice

of Removal, Defendant states as follows:

I.    THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT

      TO 28 U.S.C. SECTIONS 1331 AND 1441

      On March 29, 2019, Plaintiff Michael Condo (“Plaintiff”) filed a Complaint

in the Magistrate Court of Columbia County, Georgia (“Magistrate Court”) against

Defendant, Case No. 2019-SCS-1378.             In the Complaint, Plaintiff alleges that

Defendant “continues to call in order to contact previous owner of cell phone…I

continue to be contact [sic] by human and robot callers from said company despite

being on do not call registry.” An action based on a telephone call that violates the

do-not-call-list regulations is governed by and provided for in subsection (c) of

Section 227 of the Telephone Consumer Protection Act (“TCPA”) and

accompanying regulation 47 C.F.R. § 64.1200(c).            47 U.S.C. § 227(c).     The

Complaint and all other process, pleadings, and orders served on Defendant on July

24, 2019 are attached hereto as Exhibit A, as required by 28 U.S.C. §1446(a).

      Because this action arises under federal law (TCPA), which can be ascertained

from the face of Plaintiff’s Complaint, this Court has original jurisdiction pursuant

to 28 U.S.C. §1331. Accordingly, this action may be removed to this Court pursuant

to 28 U.S.C. § 1441.



                                           2
      Case 1:19-cv-00136-JRH-BKE Document 1 Filed 08/22/19 Page 3 of 5



II.   THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE

      SATISFIED

      On or about March 29, 2019, Plaintiff filed this action in the Magistrate Court.

Upon information and belief, Defendant was served with the Complaint on July 24,

2019. This Notice of Removal is timely in that it was filed within 30 days from the

time Defendant had notice that the action was removable, and less than a year after

the commencement of the action. See 28 U.S.C. §1446(b).

      The Columbia County Magistrate Court is located within the United States

District Court for the Southern District of Georgia. See 28 U.S.C. §90(c). Thus,

venue is proper in this Court because it is the “district and division embracing the

place where such action is pending.” 28 U.S.C. §1441(a).

      In compliance with 28 U.S.C. §1446(d), Defendant will serve on Plaintiff, and

file with the Clerk of the Magistrate Court written notice of the filing of this Notice

of Removal, including providing all parties and the Magistrate Court with a copy of

this Notice of Removal as an attachment thereto.

      No previous application has been made for the relief requested herein.

      WHEREFORE, Defendant respectfully removes this action from the

Magistrate Court to this Court pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.




                                          3
     Case 1:19-cv-00136-JRH-BKE Document 1 Filed 08/22/19 Page 4 of 5



     Respectfully submitted this 22nd day of August, 2019.

FIELDS HOWELL LLP
1180 W. Peachtree Street, Suite 1600       /s/ Rachel E. Hudgins
Atlanta, Georgia 30309                     Paul L. Fields, Jr., Esq.
404.214.1250 (Telephone)                   Georgia Bar No.: 003420
404.214.1251 (Facsimile)                   Rachel E. Hudgins
pfields@fieldshowell.com                   Georgia Bar No.: 123342
rhudgins@fieldshowell.com                  Counsel for Defendant




                                       4
      Case 1:19-cv-00136-JRH-BKE Document 1 Filed 08/22/19 Page 5 of 5



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
MICHAEL CONDO,               )
                             )
         Plaintiff,          )
                             )
      v.                     )
                             ) Case No.: ______________________
CONVERGENT OUTSOURCING, )
INC.,                        ) [Removal from the Columbia County
                             ) Magistrate Court, Case No. 2019-SCS-
         Defendant.          ) 1378]
                             )
                    CERTIFICATE OF SERVICE
      I hereby certify that I have this day served a copy of the foregoing

DEFENDANT’S NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1331,

1441(C), AND 1446 on all parties, via electronic transmission and via United States

mail with proper postage affixed thereto as follows:

                                Michael A. Condo
                              2724 Summit Ridge Rd
                               Evans, Georgia 30809

      Respectfully submitted this 22nd day of August, 2019.

FIELDS HOWELL LLP
1180 W. Peachtree Street, Suite 1600         /s/ Rachel E. Hudgins
Atlanta, Georgia 30309                       Paul L. Fields, Jr., Esq.
404.214.1250 (Telephone)                     Georgia Bar No.: 003420
404.214.1251 (Facsimile)                     Rachel E. Hudgins
pfields@fieldshowell.com                     Georgia Bar No.: 123342
rhudgins@fieldshowell.com                    Counsel for Defendant




                                         5
